Citation Nr: 9930953	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1991 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of current PTSD.


CONCLUSION OF LAW

The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records is without reference 
to psychiatric complaints or abnormalities.  The veteran's 
June 1960 separation examination showed a normal psychiatric 
evaluation.  

The post service medical evidence includes a report of a 
psychiatric examination accorded the veteran by VA in August 
1990.  It was noted that he had just recently applied for 
service connection for PTSD.  The veteran reported that even 
though he never fired a shot and was never involved in any 
combat, he was on standby for six weeks.  He reported that he 
was very aware of the 1,700 soldiers that were taken as 
prisoners of war.  He reported that he had never been 
hospitalized for psychiatric purposes.

The veteran related a history of not having worked for the 
some eighteen years.  He also reported that he had lived 
alone for 10 years.  

On psychiatric examination he was described as quite 
talkative and somewhat pressured.  He was somewhat expansive 
and outright grandiose around certain issues such as being a 
highly published author.  He was oriented times four and 
alert, although not always logical.  He completed serial 
three calculations correctly without error.  The veteran's 
immediate and recent recall was intact.  The diagnosis was 
Axis I- Cannabis Abuse, alcoholism, in remission; Axis II- 
mixed personality disorder, not otherwise specified; Axis 
III- none offered; Axis IV- Code 2; and Axis V- Global 
Assessment of Functioning (GAF) was 70.  The examiner noted 
that the veteran did not fulfill the administrative 
requirements for PTSD.  

Marina Vet Center outpatient treatment records dated from 
October 1996 to February 1997 show that the veteran underwent 
individual therapy and case management.  

The veteran was accorded a VA psychiatric examination in July 
1997.  At that time, he reported stressors which included 
various accidents during his period of service as a 
gunloader, which included the recoil from the main 105- inch 
gun, the episode of a friend dying of a heart attack, the 
episode of swimming in the Mediterranean when the ship's 
propellers reversed and he almost drowned, the episode of 
being abducted on the island of Tropez and attacked and 
thrown from a moving vehicle, as well as the experience of 
Hurricane Hattie.  

The veteran reported that he lived alone in an apartment and 
supported himself from social security disability payments.  
He reported that his main activity was writing.  He reported 
that he had not been employed since 1985.  

On mental status examination, he was oriented to time, place, 
and person.  His behavior was described as organized.  There 
was no unusual mannerisms noted.  The veteran's judgment was 
noted as fair for daily living.  It was noted as poor in 
regard to some active delusional content.  The veteran's 
speech was impaired and he exhibited pressured and tangential 
speech.  There was a general flight of ideas characterized by 
grandiosity.  The content of his speech was often logical but 
not goal directed in nature.  The flight of ideas reached a 
point of mania and only was interrupted by further questions 
from the examiner.  The veteran's mood was depressed by his 
report.  His mood was described as elated by the examiner.  
The veteran denied hallucinations but reported delusions in 
which he was being stalked by the District Attorney in Santa 
Cruz County.  

The diagnoses were Axis I- schizophrenia, paranoid, rule out 
PTSD; Axis II- no diagnosis; Axis III- no diagnosis; Axis IV- 
inadequate social support; and Axis V- GAF of 35.  It was 
noted that the veteran suffered from severe psychiatric 
illness.  It was noted that the veteran reported a type of 
behavior characterized as obsessional in nature, specifically 
his writing activities.  It was also noted that the 
foundation for PTSD was not established.  Additionally, the 
examiner noted that the veteran's stressor statement did not 
meet the "category A criterion for PTSD."  

The veteran was accorded a hearing before the undersigned in 
July 1999.  At that time, he testified as to his belief that 
he had not been diagnosed as having PTSD because of various 
conspiracies. 

The veteran submitted several statements, as well as copies 
of his writings.  None of these contained a medical diagnosis 
of PTSD

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If he has not, his appeal must 
fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Certain 
other diseases, such as psychosis, shall be granted service 
connection although not otherwise established as incurred in 
service, if manifested to a compensable degree of 10 percent 
or more within one year following service discharge. 38 
C.F.R. § 3.309(d) (1999).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

Analysis

As noted above, an essential element of a well-grounded claim 
for service connection for PTSD is a current diagnosis of 
that disorder.

In the absence of a diagnosis of PTSD, the claim is not well 
grounded and must be denied.  The veteran has testified that 
he has PTSD.  The courts have held that while, a lay person 
is competent to offer evidence as to observable events, a lay 
person is not competent to express an opinion as to medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a lay person, the veteran is no competent to 
diagnose PTSD in himself.

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Court has held that the obligation under Section 5103(a) 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
of notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board notes that the RO has informed the veteran of the 
necessary evidence in its February 1998 statement of the 
case.

In the absence of a current competent diagnosis of PTSD the 
veteran's claim is not well grounded and must be denied.


ORDER

Service connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

